IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-409

                                      No. COA21-484

                                     Filed 21 June 2022

     Guilford County, No. 19CVS7663

     K&S RESOURCES, LLC, Plaintiff,

                 v.

     JEANETTE DAVIS GILMORE, Defendant.


           Appeal by defendant from judgment and order entered 1 June 2021 by Judge

     William A. Wood in Guilford County Superior Court. Heard in the Court of Appeals

     8 March 2022.


           Brown, Faucher, Peraldo & Benson, PLLC, by Drew Brown, for defendant-
           appellant.

           Gordon Law Offices, by Harry G. Gordon, for plaintiff-appellee.


           GORE, Judge.


¶1         Defendant Jeanette Davis Gilmore appeals from the trial court’s Judgment

     and Order denying her Motion for Summary Judgment and granting Summary

     Judgment in favor of plaintiff assignee K&S Resources, LLC. We reverse.

                      I.   Factual and Procedural Background

¶2         On 9 August 2019, plaintiff filed its Complaint in this action as “a suit on

     Judgment.” Plaintiff aims to renew a prior amended judgment against defendant, 08
                                     K&S RES., LLC V. GILMORE

                                              2022-NCCOA-409

                                          Opinion of the Court



     CVS 7912, filed 29 September 2009 nunc pro tunc to 20 July 2009. As an affirmative

     defense, defendant pled plaintiff’s action is barred by the 10-year statute of

     limitations and repose.

¶3          Pertinent to the instant appeal, this Court previously affirmed the trial court’s

     2009 amended judgment by unpublished opinion in Henry James Bar-Be-Que v.

     Gilmore, No. COA10-729, 2011 N.C. App. LEXIS 617 (Ct. App. Apr. 5, 2011)

     (unpublished), disc. rev. denied, 365 N.C. 206, 710 S.E.2d 17 (N.C. 2011). In the prior

     action,

                   Henry James Bar-Be-Que, Inc., ([the] Plaintiff) filed a
                   complaint on 4 June 2008 seeking to recover damages from
                   Jeanette Davis Gilmore (Defendant) for breach of a
                   commercial lease in the amount of $866,515.64. [The]
                   Plaintiff also sought attorneys’ fees in the amount of
                   $129,977.35, as well as costs. This matter was tried before
                   the trial court judge at the 27 April 2009 Civil Session of
                   Superior Court, Guilford County. The trial court entered
                   judgment in favor of [the] Plaintiff on 20 July 2009.

     Id. at *1. “Defendant moved to amend the judgment on 30 July 2009, and the trial

     court entered an amended judgment on 29 September 2009, nunc pro tunc 20 July

     2009. In its amended judgment, the trial court made additional findings of fact and

     conclusions of law . . . .” Id. at *5.

¶4          Both the original judgment filed 20 July 2009, and amended judgment filed 29

     September 2009 nunc pro tunc 20 July 2009,

                   order[ed] that [the] Plaintiff recover (1) the principal sum
                                    K&S RES., LLC V. GILMORE

                                          2022-NCCOA-409

                                         Opinion of the Court



                    of $687,298.22, (2) pre-judgment accrued interest in the
                    amount of $303,617.65, and (3) interest at the rate of eight
                    percent per annum from 20 July 2009 until paid. The trial
                    court also ordered Defendant to pay Plaintiff’s reasonable
                    attorney’s fees in the amount of fifteen percent of the
                    amount owed, from the date the action was commenced,
                    which amount was $127,438.06.

     Id. at *1-2. This Court affirmed. Id. at *24.

¶5         The plaintiff in 08 CVS 7912, Henry James Bar-Be-Que, Inc., proceeded with

     execution under the amended judgment but was unsuccessful in collecting any

     amount. On or about 14 April 2016, Henry James Bar-Be-Que, Inc., assigned the

     2009 amended judgment to plaintiff K&S Resources, LLC.              The assignment of

     judgment was duly recorded with the Register of Deeds pursuant to N.C. Gen. Stat.

     § 1-246.

¶6         In the instant appeal, the trial court ultimately heard Cross-Motions for

     Summary Judgment on 18 May 2021. In an Order and Judgment filed 1 June 2021,

     the trial court concluded from the record that there is no genuine issue as to any

     material fact, and that plaintiff is entitled to judgment as a matter of law. The trial

     court denied defendant’s Motion for Summary Judgment, granted Summary

     Judgment in favor of plaintiff, and awarded plaintiff recovery in the sum of

     $1,651,471.94 plus additional interest on the principal sum of $687,298.22 at the legal

     rate of eight percent (8%) per annum from 1 August 2019 until paid, plus the costs of

     this action.
                                    K&S RES., LLC V. GILMORE

                                           2022-NCCOA-409

                                          Opinion of the Court



¶7           On 22 June 2021, defendant timely filed notice of appeal.

                                  II.   Summary Judgment

¶8           On appeal, defendant argues the trial court erred in denying her Motion for

       Summary Judgment and granting Summary Judgment in favor of plaintiff.

       Specifically, defendant asserts plaintiff’s action is time-barred because the 10-year

       statute of limitations on the commencement of a new action accrued from the original

       judgment entered 20 July 2009, and the subsequent amended Judgment, filed 29

       September 2009 nunc pro tunc 20 July 2009, did not expand or toll the applicable 10-

       year statute of limitations. Thus, defendant contends, the wrong party prevailed.

       A. Standard of Review

¶9           “The standard of review for summary judgment is de novo.” Forbis v. Neal,

       361 N.C. 519, 524, 649 S.E.2d 382, 385 (2007) (citation omitted).

       B. Statute of Limitations

¶ 10         In this case, plaintiff assignee filed a Complaint in Action to renew a prior

       judgment against defendant. North Carolina General Statutes § 1-47(1) governs the

       statute of limitations on the renewal of a prior judgment, for other than real property.

       The statute provides:

                    Within ten years an action . . . [u]pon a judgment or decree
                    of any court of the United States, or of any state or territory
                    thereof, from the date of its entry. No such action may be
                    brought more than once, or have the effect to continue the
                    lien of the original judgment.”
                                     K&S RES., LLC V. GILMORE

                                            2022-NCCOA-409

                                           Opinion of the Court



       N.C. Gen. Stat. § 1-47(1) (2020) (emphasis added); see also § 1-46 (2020) (“The periods

       prescribed for the commencement of actions, other than for the recovery of real

       property, are as set forth in this Article.”). “[A] judgment is entered when it is reduced

       to writing, signed by the judge, and filed with the clerk of court . . . .” N.C. R. Civ. P.

       58.

¶ 11            “The question whether a cause of action is barred by the statute of

       limitations is a mixed question of law and fact. When a defendant asserts the statute

       of limitations as an affirmative defense, the burden rests on the plaintiff to prove that

       his claims were timely filed.” White v. Consol. Planning, Inc., 166 N.C. App. 283, 305,

       603 S.E.2d 147, 162 (2004) (citation and quotation marks omitted).

¶ 12            Plaintiff contends the statute of limitations ran from the filing date of the

       amended judgment, not the original judgment. In the alternative, it argues that

       assuming the statute of limitations does run from the original judgment, there are

       multiple statutory tolling provisions that make its Complaint on Judgment timely

       filed.

¶ 13            After careful examination, we determine the statute of limitations ran from

       the original judgment, and plaintiff’s alternative contention is without merit.

       Plaintiff filed its complaint after the expiration of the 10-year statute of limitations

       period, and its action is time-barred.

             1. Amended Judgment
                                    K&S RES., LLC V. GILMORE

                                          2022-NCCOA-409

                                         Opinion of the Court



¶ 14         Throughout its brief, plaintiff contends defendant filed and prevailed upon a

       Motion to Alter or Amend Judgment pursuant to Rule 59 of the North Carolina Rules

       of Civil Procedure. Plaintiff has not identified that Rule 59 Motion anywhere in the

       record. We do, however, note defendant filed a Motion to Amend Judgment pursuant

       to Rule 52(b) of the North Carolina Rules of Civil Procedure on 30 July 2009.

       Furthermore, defendant’s notice of appeal and proposed issues on appeal from Henry

       James Bar-Be-Que v. Gilmore are included in the record. Those documents indicate

       the trial court declined to provide relief pursuant to Rule 52(b) and declined to enter

       the specific facts and conclusions the defendant requested. Contrary to plaintiff’s

       contention, there is no indication in the record now before us that the trial court

       altered or amended the original judgment pursuant to Rule 59.

¶ 15         Rule 59(e) and Rule 52(b) are similar mechanisms.         A party seeking post-

       judgment relief may, and often does, file both contemporaneously for consideration

       by the trial court. See N.C. R. Civ. P. 52(b) (“The motion may be made with a motion

       for a new trial pursuant to Rule 59.”).

¶ 16         Rule 52(b) of the North Carolina Rules of Civil Procedure provides that “[u]pon

       motion of a party made not later than 10 days after entry of judgment the court may

       amend its findings or make additional findings and may amend the judgment

       accordingly. However, Rule 52(b) is not intended to provide a forum for the losing

       party to relitigate aspects of their case.    G. Gray Wilson, North Carolina Civil
                                      K&S RES., LLC V. GILMORE

                                           2022-NCCOA-409

                                          Opinion of the Court



       Procedure, Ch. 52, § 52-6 (Matthew Bender) (4th ed. 2021). “The primary purpose of

       a Rule 52(b) motion is to enable the appellate court to obtain a correct understanding

       of the factual issues determined by the trial court.” Branch Banking & Tr. Co. v.

       Home Fed. Sav. & Loan Asso., 85 N.C. App. 187, 198, 354 S.E.2d 541, 548 (1987). “If

       a trial court has omitted certain essential findings of fact, a motion under Rule 52(b)

       can correct this oversight and avoid remand by the appellate court for further

       findings.” Id. at 198-99, 354 S.E.2d at 548 (citation omitted). “A complete record on

       appeal, resulting from a Rule 52(b) motion, will provide the appellate court with a

       better understanding of the trial court’s decision, thus promoting the judicial

       process.” Parrish v. Cole, 38 N.C. App. 691, 694, 248 S.E.2d 878, 880 (1978).

¶ 17         Rule 59 “is appropriate if the court has failed in the original judgment to afford

       the relief to which the prevailing party is entitled. A motion under this rule may also

       be employed by a party who seeks to have an order or judgment vacated in its

       entirety.” G. Gray Wilson, North Carolina Civil Procedure, Ch. 59, § 59-17 (Matthew

       Bender) (4th ed. 2021). Under Rule 59(e), “[a] motion to alter or amend the judgment”

       must be based on one of the enumerated grounds in subsection (a).           Rule 59(a)

       provides, in pertinent part:

                    On a motion for a new trial in an action tried without a
                    jury, the [trial] court may open the judgment if one has
                    been entered, take additional testimony, amend findings of
                    fact and conclusions of law or make new findings and
                    conclusions, and direct the entry of a new judgment.
                                     K&S RES., LLC V. GILMORE

                                           2022-NCCOA-409

                                          Opinion of the Court



       N.C. R. Civ. P. 59(a) (emphasis added).

¶ 18         Thus, where the trial court sits without a jury, and enters an amended

       judgment pursuant to Rule 59(e), the amended judgment is a new judgment. Where

       the trial court amends a judgment pursuant to Rule 52(b) alone and includes

       additional findings of fact and conclusions of law without disturbing the ultimate

       relief afforded to the prevailing party, the validity of the original judgment is

       undisturbed.    An amended judgment entered pursuant to Rule 52(b) includes

       additional findings of fact and conclusions of law that supplement, but do not

       supplant, the original judgment.

¶ 19         Here, defendant filed a Motion to Amend Judgment pursuant to Rule 52(b) on

       30 July 2009. Defendant requested the trial court adopt several proposed findings of

       fact and conclusions of law, and recalculate damages awarded in accordance with and

       consistent with those requested findings and conclusions. The trial court, in its

       discretion, elected to add 20 additional paragraphs to its findings of fact and

       conclusions of law, but declined to enter the specific facts and conclusions requested

       by defendant. Moreover, it did not recalculate damages, or otherwise make any

       alteration to the relief afforded to the plaintiff in the original judgment.

¶ 20         The amended judgment filed 29 September 2009, on its face, states “this the

       25th day of September, 2009, nunc pro tunc to July 20, 2009,” and refers to 20 July

       2009 as “the date of this Judgment.”
                                    K&S RES., LLC V. GILMORE

                                             2022-NCCOA-409

                                         Opinion of the Court



                    A nunc pro tunc order is a correcting order. The function of
                    an entry nunc pro tunc is to correct the record to reflect a
                    prior ruling made in fact but defectively recorded. A nunc
                    pro tunc order merely recites court actions previously
                    taken, but not properly or adequately recorded. A court
                    may rightfully exercise its power merely to amend or
                    correct the record of the judgment, so as to make the
                    court[’]s record speak the truth or to show that which
                    actually occurred, under circumstances which would not at
                    all justify it in exercising its power to vacate the judgment.
                    However, a nunc pro tunc entry may not be used to
                    accomplish something which ought to have been done but
                    was not done.

       Rockingham Cnty. DSS ex rel. Walker v. Tate, 202 N.C. App. 747, 752, 689 S.E.2d

       913, 917 (2010) (citation omitted).

¶ 21         Additionally, the record contains several printouts from our Civil Case

       Processing System (“VCAP”), where indexed judgments are abstracted electronically.

       Under § 1-233:

                    Every judgment of the superior or district court, affecting
                    title to real property, or requiring in whole or in part the
                    payment of money, shall be indexed and recorded by the
                    clerk of said superior court on the judgment docket of the
                    court. The docket entry must contain the file number for
                    the case in which the judgment was entered, the names of
                    the parties, the address, if known, of each party and
                    against whom judgment is rendered, the relief granted, the
                    date, hour, and minute of the entry of judgment under G.S.
                    1A-1, Rule 58, and the date, hour, and minute of the
                    indexing of the judgment.

       § 1-233 (2020) (emphasis added). Each VCAP document included in the record lists

       the judgment “clock” date as 20 July 2009. These judgment abstract summaries
                                      K&S RES., LLC V. GILMORE

                                           2022-NCCOA-409

                                          Opinion of the Court



       must, by statute, include the date of entry of the judgment as defined by Rule 58 of

       our Rules of Civil Procedure. Thus, plaintiff had additional notice through VCAP

       that 20 July 2009 is the entry date of judgment.

          2. Statutory Tolling Provisions

¶ 22         Plaintiff also argues it filed its Complaint on Judgment in a timely fashion

       because N.C. R. Civ. P. 62(a) and (b), N.C.R. App. P. 3, § 1-234, § 1-15, and § 1-23, all

       have the effect of tolling the 10-year statute of limitations in § 1-47. Plaintiff’s

       contention is without merit.

¶ 23         First, plaintiff argues that § 1-234 expressly provides a tolling provision for the

       10-year statute of limitations period for a judgment.        The statute provides, in

       pertinent part:

                    But the time during which the party recovering or owning
                    such judgment shall be, or shall have been, restrained from
                    proceeding thereon by an order of injunction, or other order,
                    or by the operation of any appeal, or by a statutory
                    prohibition, does not constitute any part of the 10 years
                    aforesaid, as against the defendant in such judgment . . . .

       § 1-234 (2020) (emphasis added). Thus, plaintiff argues this tolling provision extends

       to the 10-year statute of limitations for commencement of an action for renewal of a

       judgment under § 1-47(1).

¶ 24         This Court’s decision in Fisher v. Anderson is instructive on this issue. 193

       N.C. App. 438, 667 S.E.2d 292 (2008). In Fisher, the plaintiff assignee filed an action
                                     K&S RES., LLC V. GILMORE

                                            2022-NCCOA-409

                                           Opinion of the Court



       in the trial court to enforce a judgment entered against the defendants pursuant to

       N.C. Gen. Stat. § 1-47. Id. at 438, 667 S.E.2d at 292-93. The trial court denied the

       plaintiff’s motion for summary judgment and granted the defendants’ motion to

       dismiss on grounds that the complaint was filed more than ten years after entry of

       the judgment. Id. at 438-39, 667 S.E.2d at 293. On appeal, the plaintiff argued Rule

       62(a) of the North Carolina Rules of Civil Procedure, when read in conjunction with

       § 1-234, operated to toll the ten-year statute of limitations in § 1-47(1) by thirty days.

       Id. at 439-40, 667 S.E.2d at 293.

¶ 25         This Court held that because the plaintiff failed to assert a claim within the

       ten-year statute of limitations, his complaint was properly dismissed. Id. at 440, 667

       S.E.2d at 294. In reaching our decision, we noted that

                    the ten-year period referred to in N.C. Gen. Stat. § 1-234
                    governs judgment liens on real property. Nothing in the
                    plain language of N.C. Gen. Stat. § 1-234 indicates the
                    limitations on the duration of a judgment lien should apply
                    to the statutory period set forth in N.C. Gen. Stat. § 1-47(1).

       Id. at 440, 667 S.E.2d at 294.

¶ 26         Plaintiff also argues N.C. R. Civ. P. 62(a) and (b) expressly stay execution upon

       a judgment, and these statutory prohibitions upon enforcement of a judgment also

       toll the 10-year statute of limitations in § 1-47(1). However, in Fisher, we also noted

       that “[n]othing in the plain language of Rule 62(a) indicates the legislature intended

       the automatic stay from execution to add thirty days to the ten-year statute of
                                      K&S RES., LLC V. GILMORE

                                                2022-NCCOA-409

                                            Opinion of the Court



       limitations on commencing an action to enforce a judgment.” 193 N.C. App. at 440,

       667 S.E.2d at 294. Similarly, the language in Rule 62(b), also applies to enforcement

       of an existing judgment, and not to the commencement of an action to renew a

       judgment under § 1-47(1). See N.C. R. Civ. P. 62(b).

¶ 27          Regarding plaintiff’s additional arguments that §§ 1-15, 1-23, and N.C.R. App.

       P. 3, toll or extend the applicable 10-year statute of limitations in this case, the record

       is devoid of any reference to a stay or injunction on commencement of a new action

       that would implicate §§ 1-15 or 1-23. Moreover, Rule 3 of the North Carolina Rules

       of Appellate Procedure provides, in pertinent part, “if a timely motion is made by any

       party for relief under Rules 50(b), 52(b) or 59 of the Rules of Civil Procedure, the

       thirty-day period for taking appeal is tolled as to all parties . . . .” N.C.R. App. P. 3(c)

       (emphasis added). Yet nothing in the plain language of N.C.R. App. P. 3 could be

       construed to have the effect of also tolling the 10-year statute of limitations on the

       commencement of a new action under § 1-47(1). Thus, plaintiff has not shown to the

       satisfaction of this Court the existence of any statutory tolling provision affecting the

       applicable 10-year statute of limitations in this action.

                                         III.     Conclusion

¶ 28          For the foregoing reasons, we reverse the trial court’s Judgment and Order

       denying defendant’s Motion for Summary Judgment and granting Summary

       Judgment in favor of plaintiff.
                  K&S RES., LLC V. GILMORE

                       2022-NCCOA-409

                      Opinion of the Court




REVERSED.

Judges CARPENTER and GRIFFIN concur.